— In a proceeding to invalidate a certificate authorizing the designation of Francine V. Brown, as a candidate of the Conservative Party for the public office of Supervisor of the Town of Babylon, in the general election to be held on November 3, 1992, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Baisley, J.), dated October 27, 1992, which, after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that the proceeding must be dismissed because the petitioners have challenged the propriety of actions taken by the Executive Committee of the Suffolk County Committee of the Conservative Party but have failed to join the Executive Committee as a necessary party (see, CPLR 1001 [a]; Matter of Rizzo v Withers, 158 AD2d 497; Matter of Curcio v Wolf, 133 AD2d 188; see also, Matter of Marin v Board of Elections, 67 NY2d 634).
In any event, because the petitioners’ contentions involve mixed questions of law and fact, their failure to submit a transcript of the hearing leaves this court without a sufficient basis to review the Supreme Court’s further determination that their claims were without merit (see, Matter of Guy v James, 122 AD2d 905; Matter of Cohen v Birnbaum, 104 AD2d 471; Matter of Hutchinson v McNab, 96 AD2d 919). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.